Citation Nr: 1749000	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension based on net income instead of gross income.

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with mixed anxiety and depression, and neurobehavioral effects, to include as due to contaminated water at Camp Lejeune, is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to March 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Pension Management Center in Milwaukee, Wisconsin.

In September 2015, the Veteran requested a hearing, but later cancelled the scheduled hearing in a January 2016 communication.

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  When calculating a VA pension award, VA must take into consideration the gross amount of a veteran's award of Social Security benefits.  

2.  The rate of the Veteran's pension was awarded at the Maximum Annual Pension Rate minus his annualized countable income reduced by unreimbursed medical expenses.


CONCLUSION OF LAW

The rate of the Veteran's nonservice-connected pension is the maximum amount allowable under law.  38 U.S.C.A. §§ 501, 1503, 1521, 1541, 5109A, 5312, 7105(d) (West 2012); 38 C.F.R. §§ 3.3(a)(3), 3.21, 3.23, 3.271, 3.272, 3.273, 3.2600 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Pension Law

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable Maximum Annual Pension Rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272.

Unreimbursed medical expenses, which were paid within the twelve-month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272.

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The Maximum Annual Pension Rate is adjusted from year to year.  38 C.F.R. § 3.21.

Pension Analysis

The Veteran disputes the January 2015 decision by VA's Pension Management Center to decrease the amount of his nonservice-connected pension.  VA informed the Veteran that although he reported $505.00 in income from the Social Security Administration (SSA), an information request to SSA revealed additional income.  Specifically, the Veteran actually received $1,114.90 per month from SSA; however, a garnishment of $452.60 was placed on the award based on a child support order.  As the VA considers gross income in its calculation, the Veteran's pension benefit would significantly decrease as a result.  Instead of a benefit of $1380 per month, the Veteran would instead receive $301 per month.  The Veteran does not dispute the mathematical calculation of his pension.  Rather, he asserts that VA should count his net income rather than gross income when it comes to calculation of his pension.  Based on the evidence as detailed below, the Veteran's claim is denied.

Initially, the Board notes that 38 C.F.R. § 3.271 dictates the computation of income in this situation.  "Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272."  The exceptions provided in 38 C.F.R. § 3.272 include, but are not limited to welfare, maintenance of a home, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts, medical expenses, burial expenses, child's income, etc.  Without an exception for SSA income, the Board finds that VA is required to compute the Veteran's pension using the gross income from his SSA benefits.  

The Veteran's maximum annual pension rate with one dependent as of November 1, 2014, was $16,569.  When taking together the Veteran's SSA income ($13,378) and 5 percent medical deductible ($828.00), but subtracting his claimed medical expenses ($1258.00), the Veteran's income for VA purposes is $12,948.  When subtracting this amount from the maximum annual pension rate and dividing by the total months in the year (12), the Veteran's monthly rate is $301.  Therefore, the Veteran received the correct monthly rate from VA.  The Board also notes that as a result of increased SSA income as well as an increased maximum annual pension rate as of December 1, 2014, the Veteran's monthly pension rate later rose to $306.

Therefore, the Board finds that VA correctly utilized the Veteran's net SSA income to calculate his pension benefit and the Veteran's appeal is denied.


ORDER

The rate of the Veteran's nonservice-connected pension is the maximum amount allowable under law.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


